May I extend 
the warmest congratulations to you, Sheikha Haya, on 
your election as President of the General Assembly. 
Allow me also to say a word of gratitude and 
admiration to Secretary-General Kofi Annan. Jordan 
applauds the progress achieved in United Nations 
reform under Secretary-General Annan’s tenure. In 
particular, we welcome the recent creation of the 
Human Rights Council and of the Peacebuilding 
Commission. 
 I come before the Assembly today with a deep 
sense of urgency. Never has it been more important for 
the world community to act decisively for peace in my 
region. The recent crisis in the Middle East is a crisis 
for all nations. There can be no just global order when 
aggression and occupation are permitted to take the 
place of international law. When these occur in a 
region as strategic as the Middle East, the shockwaves 
run worldwide. Our young people are asking, where is 
the justice, where is the will, of the global community? 
We must answer them by establishing a lasting peace 
  
 
06-52737 10 
 
based on the international legality that we have 
pledged to uphold. 
 That means a new focus on the core problem. The 
region’s contemporary crises are outgrowths of a 
central grievance felt throughout the Middle East and, 
indeed, the world. That grievance, plain and simple, is 
Israeli occupation and the denial, over decades, of 
Palestinian rights. Until we end that wrong, conflict 
will breed more conflict, year after year. 
 The Middle East conflict has repeatedly come 
before this institution. And the United Nations position 
has been repeatedly articulated in resolutions 
condemning aggression and occupation, affirming 
Palestinian self-determination and supporting a process 
for peace. Yet, each year without progress has brought 
us another crisis, more suffering and more division. It 
is time to take a better path. 
 We must, of course, respond immediately to help 
those who suffer the terrible destruction of conflict. In 
Lebanon we must ensure that the Government can 
extend its sovereignty and control over all Lebanese 
territory. The Arab world and the international 
community must make every effort and must support 
reconstruction and development. Those are vital 
measures; but in the Middle East they are only partial 
measures. 
 We can solve the Arab-Israeli conflict only by 
addressing the issue at its core: the restoration of 
internationally recognized Palestinian rights. In 2002, 
the 22 Arab States — agreeing unanimously — led the 
way with a breakthrough peace proposal. Our vision 
and our commitment is a viable and independent 
Palestinian State living side by side with a secure 
Israel. Under the Arab peace initiative, Israel’s security 
would be guaranteed and the occupation of Palestine 
would end, in accordance with United Nations 
resolutions. 
 Events show clearly that there can be no 
unilateral solution to the conflict. There must be a 
genuine partnership among all parties, in the context of 
international legality and justice. 
 Such a global partnership for peace is directly 
connected to the global partnership for development. 
Around the world, nations at peace are moving forward 
with economic growth and development: investing in 
education, building communities and helping to shape 
the future of the world. But no nation succeeds in 
isolation. All nations and all people — especially our 
young people — must be able to share in a promising 
future. 
 We must make peace a priority. We must do so 
now. No session of this great institution could make a 
greater contribution to a future of justice and hope. 